U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 41324 Christy Street Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes ¨ No þ At August 15, 2011, the registrant had outstanding 6,723,968 shares of common stock. DIGITAL POWER CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of June30, 2011 andDecember 31, 2010 4 Consolidated Statements of Operations for the six months ended June 30, 2011 and June 30, 2010 and for the three months ended June 30, 2011 and June 30, 2010 5 Statement of Changes in Shareholders’ Equity for the six months ended June 30, 2011 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 7 Notes to Interim Consolidated Financial Statements 8-13 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II – OTHER INFORMATION Item1. Legal Proceedings 17 Item1A. Risk Factors 17 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 24 Item4. Reserved 24 Item5. Other Information 24 Item6. Exhibits 24 SIGNATURES 25 DIGITAL POWER CORPORATION AND SUBSIDIARY INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2011 IN U.S. DOLLARS UNAUDITED INDEX Page Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Statement of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-13 - -3- DIGITAL POWER CORPORATION CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $ 156 and $ 119 at June 30, 2011 and December 31, 2010, respectively) Prepaid expenses and other receivables Inventories (Note 3) Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSET, NET AVAILABLE FOR SALE SECURITIES OF TELKOOR - LONG-TERM DEPOSITS 40 42 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Related parties - trade payables Advances from customers and deferred revenues 61 Other current liabilities Total current liabilities SHAREHOLDERS' EQUITY: Share capital - Series A Redeemable, Convertible Preferred shares, no par value - 500,000 shares authorized at June 30, 2011 and December 31, 2010; No shares are issued and outstanding. - - Preferred shares, no par value - 1,500,000 shares authorized at June 30, 2011 and December 31, 2010; No shares are issued and outstanding. - - Common shares, no par value - 30,000,000 shares authorized at June 30, 2011 and December 31, 2010; 6,723,968 shares and 6,698,968 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- DIGITAL POWER CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Engineering and product development 96 Selling and marketing General and administrative Total operating expenses Operating income (loss) ) Financial income (expense), net ) 23 (2
